Citation Nr: 1638141	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-46 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for a back disability, to include a claimed tailbone injury.

2. Entitlement to a compensable rating for right ankle fracture residuals.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1988 to March 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran previously requested the opportunity to testify at a videoconference hearing before a Veterans Law Judge of the Board.  A hearing was scheduled for January 2012, but the Veteran did not appear.  As such, her request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In May 2014, the Board remanded the claims on appeal to the RO for additional development.  For the reasons indicated below, with respect to the claim for service connection a back disability, the Board finds that remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand orders require substantial, not strict, compliance).

The issue of entitlement to a compensable rating for residuals of a right ankle fracture is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

A chronic back disease did not manifest in service or the one year presumptive period, and the Veteran's current back disability is unrelated to her military service, to include an injury to her tailbone or sacral region.



CONCLUSION OF LAW

The criteria for establishing service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With regards to entitlement to service connection for a back disability, the RO's August 2009 and November 2008 notice letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records are associated with the claims folder, as well as all VA and private treatment records identified by the Veteran.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding his claim. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002). 

VA also satisfied its duty obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The Veteran was afforded VA examinations in February 2009 and April 2014.  In addition, several VA medical opinions have been sought in this matter.  In May 2014 the Board remanded the claim to the AOJ to obtain outstanding private treatment records and a new VA examination.  The AOJ sent the Veteran a letter in July 2014 requesting additional information to obtain private treatment records.  To date, the Veteran has not responded to this request.  In April 2014 the Veteran was afforded a new VA examination.  The examination report and opinions are adequate, and therefore with regards to the back claim the May 2014 remand orders were fully complied with.  See Stegall, 11 Vet. App. at 271.  Thus, VA satisfied its duty to obtain a medical opinion in this case.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

II. Service Connection 

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service. 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  Arthritis is one such disease.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Although degenerative changes are not specifically referenced as a chronic disease in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a), the Court has long recognized that degenerative joint disease (DJD) and degenerative changes denote the presence of arthritis.  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) ("Degenerative joint disease, or osteoarthritis is defined as 'arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening'").  As indicated below, the Veteran has been diagnosed with degenerative changes and the Board will therefore consider the provisions of 38 C.F.R. §§ 3.303(b) and 3.307.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran claims to have back pain attributed to a slip and fall incident during service that fractured her tailbone.

Service treatment records document an in-service injury to the tailbone.  March 1992 service treatment records note the Veteran's report of slipping and falling on a wet floor and landing on the sacral region of her spine.  March 1992 x-rays of the sacrum or coccyx region were performed and showed no definite fracture or subluxation.  On physical examination, there was tenderness to palpation of the coccyx region and a diagnosis of coccygodynia (tailbone pain) was provided.  The Veteran was prescribed pain medication and instructed to use a cushion when sitting.  On the February 1992 separation examination the Veteran denied recurrent back pain.  She reported right fibula and left wrist fractures during service, but did not mention a broken tailbone.  A clinical evaluation of her spine was normal. 

Post-service treatment records document complaints of back pain and a second fall incident causing injury to the Veteran's back.  July 1998 private treatment records show complaints of neck spasms in the upper thoracic and cervical spine areas.  The Veteran was assessed with severe neck and back spasms and prescribed medication.  During an August 1998 follow-up visit, private treatment records note continuing stiffness in the neck, but markedly improved symptoms with medication and the Veteran reported feeling much better.  Then, in March 2000 the Veteran sustained a second incident to the tailbone region.  March 2000 private treatment records note that three days prior the Veteran fell down a set of stairs causing injury to her right buttock and hip.  She complained of pain in her buttock and back regions with severe pain in the sacral and coccyx regions.  On physical examination, there was tenderness in her middle coccyx area.  Lumbar spine, pelvis, and coccyx x-rays were normal with mild evidence of muscle spasms.   The private physician noted that it was questionable whether the Veteran sustained a fracture to the coccyx, and recommended physical therapy treatment and medication.  March 2002 private treatment records show complaints of ongoing neck pain for a week.  On physical examination, there was decreased range of motion in the cervical spine and multiple trigger points in the cervical and upper dorsal spine areas.  The private physician assessed severe cervical tension headaches or muscle headaches due to tension in the cervical and dorsal area.  May 2002 private treatment records show magnetic resonance imaging (MRI) of the cervical and lumbar spine.  The cervical spine MRI showed spodylotic ridging of posterior cervical discs, but was otherwise normal with no indication of DDD.  The lumbar spine MRI was also interpreted as normal.  

The Veteran was afforded a VA joint examination in February 2009.  She reported back pain and claimed that she fractured her tailbone during service.  She said that she had pain for approximately a month with prolonged sitting.  She claimed that her pain increased due to a second injury where she fell down stairs and re-fractured her tail bone.  The Veteran also claimed to have pain in her neck related to both incidents.  The examiner diagnosed contused coccyx in-service and indicated that this condition resolved without any significant residuals.  The examiner noted that x-rays during service do not show a coccyx fracture.

Additional post-service records show a history of back pain and chiropractic treatment therapy.  July 2009 and August 2010 VA treatment records note a past history of back pain.  During the August 2010 visit, the Veteran denied back pain.  In November and December 2013 she received chiropractic treatment therapy for back pain.  During this timeframe, chiropractic treatment records show that the Veteran complained of pain in the cervical and lumbar spine regions, including her pelvis area.  Chiropractic treatment notes contain diagnoses of somatic dysfunction cervical and thoracic regions, cervicalgia, myalgia and myositis, and lumbago.  December 2013 VA cervical spine x-rays were interpreted as normal.

The Veteran was afforded another VA examination in August 2014 to determine the nature and etiology of a back disability.  The Veteran reported the March 1992 in-service slip and fall incident, as well as the March 2000 post-service slip and fall incident.  She claimed to have shocking pain in her tailbone area treated with chiropractor therapy.  The examiner indicated review of the claims file.  During the examination, lumbar x-rays were taken and showed mild lower lumbar degenerative changes.  The examiner diagnosed mild degenerative changes in the lumbar spine and mechanical lower back pain.  The examiner opined that it is less likely than not that the Veteran's current back disability, to include tailbone, had its clinical onset during active service or is otherwise related to an in-service disease, event, or injury, to include the in-service tailbone injury.  As rationale, the examiner stated that after the in-service March 1992 fall incident, x-rays of the sacral areas were normal. 1997 and 1998 treatment notes indicate no report of back pain.  The claims file does not contain any evidence of a chronic tailbone or back condition until March 2000 when the Veteran sustained a second fall incident at home.  Ten days after the second incident, she complained of back pain, and treatment notes do not mention a chronic condition.  The examiner concluded that because there is no evidence of a chronic condition prior to the March 2000 fall incident, it appears that this incident is responsible for the Veteran's current back condition.

The above reflects that the Veteran has been diagnosed with a current back disability to include degenerative changes.  She has also established through her testimony and supporting service treatment records that she suffered an in-service injury to the tailbone or sacral area of her spine.  The dispositive question in this case is therefore whether there is a relationship between her current back disability and service, to include the in-service back injury.

The Board finds the August 2014 medical opinion of the VA examiner to be highly probative evidence of this question.  The examiner's opinion was thorough, well-explained, and based on review of the Veteran's medical history, and the interview and physical examination of the Veteran.  The Board therefore places significant weight on the findings and opinions of the August 2014 VA examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The February 2009 VA examiner also opined that the contused coccyx in service resolved without any significant residuals, based on her examination of the Veteran and review of the evidence of record including negative X-ray report in service.  This opinion is also entitled to some probative weight.

The only opinion supporting the Veteran's claim consists of her own statements.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  The Veteran is competent to state that she fell and injured her tailbone.  However, her testimony as to whether her current back disability is related to this injury is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Veteran's testimony as to the etiology of her back disability is therefore not competent.

Thus, the weight of the competent and probative evidence indicates the Veteran's current back disability is not related to her military service, to include her in-service injury to her tailbone or sacral region of her spine.  Moreover, there is no indication in the evidence of record that the Veteran had symptoms during service or within the one year presumptive period that were early manifestations of the subsequently diagnosed degenerative changes or arthritis.  To the extent that the Veteran has indicated she had back pain in and since service, the Board finds the reasoned opinion of the April 2014 VA examiner that such did not reflect a relationship between the current back disability and service to be of greater probative weight than the Veteran's more general lay assertions in this regard.
 
For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim for service connection for a back disability, to include a tailbone injury.  Accordingly, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for a back disability, to include a claimed tailbone injury, is denied.


REMAND

With respect to the increased rating claim on appeal, the Board has reviewed the claims file, and determined that additional development is warranted.  

The Veteran claims entitlement to a compensable rating for service-connected residuals of a right ankle fracture.  Specifically, she claims to have increased pain in her right leg and ankle.  She was afforded a VA examination in August 2014 to determine the nature and severity of her service-connected disability.  However, the examination report does not include testing on weight-bearing and nonweight-bearing.

In this regard, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held "that the final sentence of [38 C.F.R.]§ 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Id. at 168.  In order for an examination report to be adequate it must include testing on active motion, passive motion, weight-bearing, and non-weight bearing.  Id.

In light of Correia, the Board finds the August 2014 examination report is inadequate because it does not include the above range of motion measurements.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is therefore warranted to provide the Veteran a new VA examination to determine the present level of disability in accordance with 38 C.F.R. § 4.59 as interpreted in Correia.

As noted, the Veteran is in receipt of a noncompensable rating.  In readjudicating the claim, the AOJ should note that in Petitti v. McDonald, 27 Vet. App. 415 (2015), the Court rejected VA's argument that § 4.59 requires painful motion, such that the mere presence of joint pain is not sufficient for a compensable rating.  Id. at 428-429.  The Court held that under § 4.59, "the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint," explaining that § 4.59 speaks to both painful motion of joints and actually painful joints.  Id. at 425.  Moreover, the Court held that § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence.  Id. at 429.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records, to include records from Iowa City VA Medical Center which have not already been associated with the claims file. 

2. After the AOJ has obtained all of the Veteran's medical records, and only after they have been included in the claims folder, the AOJ should schedule the Veteran for a new VA examination to determine the severity of service-connected residuals of a right ankle fracture.  The examination should be accomplished by an appropriate examiner with appropriate expertise. 

The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner must review the claims folder and state that this has been accomplished.  All necessary tests should be conducted and the appropriate examiner should review the results of any testing prior to completion of each report.

The examiner should identify limitations resulting from service-connected residuals of a right ankle fracture and discuss any occupational impairment caused by this disability, in accordance with the current disability benefits questionnaire.

In accordance with Correia, the examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  Additionally, range of motion should again be tested for the opposite undamaged joint.  If this testing cannot be done, the examiner should clearly explain why this is so.

All examination findings, along with the complete rationale for all opinions expressed should be set forth in the examination report.

3. After the additional evidence is received, readjudicate the claim remaining on appeal.  In doing so, the AOJ should note that in Petitti v. McDonald, 27 Vet. App. 415 (2015), the Court rejected VA's argument that § 4.59 requires painful motion, such that the mere presence of joint pain is not sufficient for a compensable rating.  Id. at 428-429.  The Court held that under § 4.59, "the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint," explaining that § 4.59 speaks to both painful motion of joints and actually painful joints.  Id. at 425.  Moreover, the Court held that § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence.  Id. at 429.

4. If any benefit sought is not granted in full, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


